United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Larkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0192
Issued: June 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 5, 2016 appellant, through counsel, filed a timely appeal from a May 11,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition in the performance
of duty causally related to a compensable work factor.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as presented in the
prior Board decisions are incorporated herein by reference. The relevant facts are as follows.
On December 29, 2005 appellant, then a 49-year-old distribution clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained “mental stress and physical
stress” as a result of her federal employment. Specifically, she alleged that on August 29, 2005 a
supervisor, B.F., yelled at her regarding overtime. Appellant alleged that on September 1, 2005
the supervisor pushed her and grabbed leave slips in a hostile manner. She was issued a removal
notice and on November 16, 2005 employing establishment inspectors had her arrested.
Appellant’s supervisor noted on the reverse side of the claim form that appellant had not worked
since September 1, 2005.
In a December 12, 2005 letter, an employing establishment manager wrote that appellant
had been suspended as of September 1, 2005 for assaulting a supervisor while submitting a leave
slip. The record contains a memorandum of telephone call dated June 26, 2006, which notes
that, according to supervisor, N.C., she was allowed to go to the medical unit on
August 29, 2005. When N.C., went to look for appellant, she was not in the medical unit. The
supervisor returned to his workstation and she presented him with a leave slip that he refused to
sign. Appellant then began hitting the supervisor on his back and appellant was arrested for
assault.
By decision dated June 27, 2006, OWCP denied appellant’s claim for compensation. It
found that the evidence of record did not establish that an injury occurred in the performance of
duty.
On July 14, 2006 appellant requested a hearing before an OWCP hearing representative.
A hearing was held on December 28, 2006. Appellant testified that on August 29, 2005 she told
supervisor, B.F. that she could not work overtime because she had been injured on
August 17, 2005. According to her, B.F. yelled at her when stating that if she was on the list she
had to work overtime. Appellant also referred to three days of work for which she had not
received pay. As to September 1, 2005, she alleged that the supervisor gave her a medical slip to
go to the medical unit, but asked to go with her. Appellant felt this was harassment. She did go
to the medical unit alone, but found that it was closed. When appellant returned to work, she
again requested to go to the medical unit, but was refused. She wrote “denied medical
treatment” on a leave slip, and the supervisor crossed it out. The supervisor then “snatched it out
of my hand.” Appellant denied hitting the supervisor.
As to November 16, 2005, appellant reported that she had gone to the police department
because she had filed a complaint of harassment. She alleged “the inspectors” had told her
husband they had a warrant for her arrest, and the police threw her down a flight of stairs.
According to appellant, the inspectors came to her home and told her she had to come to the

3

Docket No. 14-1351 (issued October 20, 2014); Docket No. 11-0512 (issued September 28, 2011); Docket No.
09-2022 (issued May 18, 2010).

2

employing establishment. She reported that she had filed an Equal Employment Opportunity
(EEO) claim, but it was denied.
By decision dated March 15, 2007, the hearing representative affirmed the June 27, 2006
decision. The hearing representative found that appellant had not established any compensable
work factor with respect to her claim for compensation.
On May 25, 2007 appellant requested reconsideration of the March 15, 2007 OWCP
decision. By letter dated June 8, 2007, OWCP advised her that it was unclear what decision or
issues she wanted OWCP to reconsider. Appellant resubmitted the reconsideration request on
March 19, 2008. She also submitted a March 13, 2008 report from Dr. Atlener Artis-Trower, a
psychiatrist, who diagnosed post-traumatic stress disorder.
By decision dated June 2, 2009, OWCP denied merit review of the claim. It found that
appellant had neither raised substantive legal questions, nor submitted new and relevant
evidence.
On August 5, 2009 appellant appealed to the Board. The Board, by order dated May 18,
2010, remanded the case to OWCP.4 The Board found that OWCP had delayed issuing a
decision on reconsideration, jeopardizing appellant’s right to a review of the merits of the claim.
The case was remanded for a merit decision.
OWCP issued a decision dated June 28, 2010, again denying merit review of the claim.
On December 23, 2010 appellant appealed to the Board. In an order dated September 28, 2011,
the Board again remanded to case to OWCP for a decision on the merits of the claim.5
By decision dated November 10, 2011, OWCP reviewed the merits of the claim and
denied modification. It found that appellant had not established that her alleged injury occurred
in the performance of duty.
The record indicates that appellant submitted a reconsideration request dated
October 20, 2012 and received on November 15, 2012. The evidence submitted included a
September 1, 2005 letter indicating that she was placed on an off-duty status without pay.
Appellant also submitted an October 17, 2015 notice of removal for improper conduct on
September 1, 20056 and a settlement agreement dated September 29, 2006, indicating that the
removal be rescinded and she would be allowed to retire. She also submitted witness statements
regarding an October 7, 2003 incident.7

4

Docket No. 09-2022 (issued May 18, 2010).

5

Docket No. 11-0512 (issued September 28, 2011).

6

The notice of removal found that appellant had pushed and hit B.F.

7

Appellant filed a traumatic injury claim (Form CA-1) on November 4, 2003 identifying October 7, 2003 as the
date of injury. That claim was assigned OWCP File No. xxxxxx927.

3

Appellant resubmitted her reconsideration request on January 9, 2014. By decision
March 12, 2014, OWCP found that the reconsideration request was untimely filed and failed to
demonstrate clear evidence of error. It found that appellant had not requested reconsideration
until January 9, 2014.
On May 28, 2014 appellant again appealed to the Board. In a decision dated October 20,
2014, the Board set aside the March 12, 2014 decision.8 The Board found that appellant had
submitted a reconsideration request prior to January 9, 2014 and even though the October 20,
2012 reconsideration request provided a received date of November 15, 2012 in iFECS, OWCP
date stamp was November 7, 2012. A November 7, 2012 received date would render the
reconsideration request timely with respect to the November 10, 2011 OWCP merit decision.
The case was therefore remanded to OWCP for an appropriate decision.
By decision dated February 12, 2015, OWCP reviewed the merits of the claim. It found
that appellant had not established a compensable work factor, and therefore had not met one of
the requirements for establishing her claim for compensation.
On February 11, 2016 appellant again requested reconsideration. She submitted medical
evidence from Dr. Artis-Trower, and character witness statements. Appellant submitted a brief
portion of testimony from B.F., dated February 2, 2006, in a District of Columbia Superior Court
criminal case. B.F., testified “I grabbed it back. [Appellant] grabbed it and almost before it left
my hand I just snatched it back.” A coworker provided a witness statement dated September 30,
2005, asserting that on September 1, 2005 she saw supervisor B.F., snatch a piece of paper out of
appellant’s hand.
By decision dated May 11, 2016, OWCP reviewed the merits of the claim and denied
modification. It found that appellant had not met her burden of proof to establish a compensable
work factor.
LEGAL PRECEDENT
A claimant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that the condition for which he or she claims compensation was caused
or adversely affected by factors of his or her federal employment.9 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to his
or her condition; (2) medical evidence establishing that he or she has an emotional or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to his or her emotional condition.10
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
8

Docket No. 14-1351 (issued October 20, 2014).

9

W.M., Docket No. 15-1080 (issued May 11, 2017); Pamela R. Rice, 38 ECAB 838 (1987).

10

Id., see also Donna Faye Cardwell, 41 ECAB 730 (1990).

4

some connection with the employment, but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it, but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or to secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to her regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of FECA.11
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.12 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.13
The Board has addressed the difficulty in determining whether interactions between
employees will give rise to coverage under FECA where harassment is alleged through verbal
altercations or difficult relationships between employees.14 The difficulty in such claims is the
subjective nature of a claimant’s perceptions to his or her work environment. To support a claim
for compensation, the claimant must specifically delineate those factors or incidents to which the
emotional condition is attributed and submit supporting factual evidence verifying that the
implicated work situations or incidents occurred as alleged. Vague or general allegations of
perceived harassment, abuse or difficulty arising in the employment are not sufficient to give rise
to compensability under FECA.15
ANALYSIS
In the present case, appellant has alleged that she sustained stress as a result of
interactions with a supervisor on August 29 and September 1, 2005. She has also noted
administrative actions of the employing establishment such as an October 15, 2005 notice of
removal, and has referred to November 16, 2005 incidents involving the local police and
employing establishment inspectors.
Appellant has not attributed her emotional condition to the performance of her regular or
specially assigned duties as a mail processor under Cutler.16 Therefore, the initial question is
whether she has alleged and substantiated compensable work factors.
11

Lillian Cutler, 28 ECAB 125 (1976).

12

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

13

Margreate Lublin, 44 ECAB 945, 956 (1993).

14

E.H. Docket No. 11-0798 (issued March 22, 2012); Paul Trotman-Hall, 58 ECAB 189 (2006).

15

Id.

16

See supra note 9.

5

With respect to an August 29, 2005 incident, appellant alleges that a supervisor yelled at
her regarding her decision not to work overtime the following day. She did not provide
additional detail or supporting statements. The Board has held that the raising of a voice during
the course of a conversation does not warrant a finding of verbal abuse.17
Appellant alleges that, on September 1, 2005, the supervisor asked to go with appellant to
the medical unit, which she felt was harassment. There is no probative evidence of record
establishing harassment. The request to accompany appellant was not unreasonable and any
perception of harassment would be self-generated.18
It was also alleged that later that day the supervisor pushed appellant and grabbed a leave
slip she had presented. There was no evidence submitted that corroborates her allegation that the
supervisor pushed her. A witness indicated that the supervisor grabbed the leave slip. The
record also contained brief testimony from the supervisor dated February 2, 2006, as part of
criminal proceedings. Assuming the supervisor was referring to the September 1, 2005 incident,
he acknowledged that he grabbed the paper as appellant also tried to grab it. However, the
establishment of an incident does not establish that it was a compensable work factor. There is
no evidence of record establishing that the actions of the supervisor were so unreasonable as to
constitute a compensable work factor. Not every dispute or argument between employees
establishes a compensable work factor.19 The actions of the supervisor must be unreasonable
under the circumstances.20 Physical contact by a supervisor or coworker may give rise to a
compensable work factor,21 but there was no evidence of physical contact in this case. The
Board finds that the actions of the supervisor on September 1, 2005 do not rise to the level of a
compensable work factor.
As to appellant’s allegations regarding improper pay and a notice of removal dated
October 15, 2005, such actions are administrative functions of the employing establishment.22
Only if there is error or abuse by the employing establishment is a compensable work factor
established.23 Appellant did not submit any evidence regarding the pay issue. The record
contains a settlement agreement dated September 29, 2006 that rescinds the removal, but the
rescission of a disciplinary action does not itself establish a compensable work factor. There is
no admission or acknowledgment of error by the employing establishment, and the mere fact that

17

Carolyn S. Philpott, 51 ECAB 175, 179 (1999).

18

The mere perception of harassment is not compensable. Sandra F. Powell, 45 ECAB 877, 886 (1994); see also
K.G., Docket No. 07-1687 (issued February 21, 2008).
19

See Robert P. Chamberlain, Docket No. 01-1494 (issued October 23, 2003).

20

See Shirin S. Marshall, Docket No. 03-1127 (issued July 6, 2004); see also R.W., Docket No. 11-0362 (issued
October 24, 2011).
21

Gary N. Fiocca, Docket No. 05-1209 (issued October 18, 2005).

22

T.H., Docket No. 16-1164 (issued February 24, 2017); C.T., Docket No. 08-2160 (issued May 7, 2009).

23

Id.

6

an administrative action is later modified or rescinded does not, in and of itself, establish error or
abuse.24
Appellant also refers to events on November 16, 2005, reporting that she was arrested,
but she discusses the actions of local police as well inspectors from the employing establishment.
She does not provide clear statement as to the sequence of events, or any probative supporting
evidence that would establish error or abuse by the employing establishment. There is a
reference to an EEO complaint, but no findings or other relevant evidence were submitted in this
regard.25
The Board accordingly finds that appellant has not alleged and substantiated a
compensable work factor in this case. Since appellant has not established a compensable work
factor, the Board will not address the medical evidence.26
On appeal, counsel argues that the snatching of a document by a supervisor is not an
administrative matter and should be a compensable work factor, but as discussed above, the
evidence of record did not establish the supervisor pushed appellant or otherwise made physical
contact. The actions of the supervisor did not rise to the level of a compensable work factor.
Counsel also refers to other claims and other alleged incidents. The claim in this case was based
on specific incidents in 2005. Counsel asserts that appellant was bruised by the city police when
she was arrested. As noted above, the alleged actions of the local police do not establish error or
abuse by the employing establishment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an emotional condition in the
performance of duty causally related to a compensable work factor.

24

See Michael Thomas Plante, 44 ECAB 510 (1993); Richard J. Dube, 42 ECAB 916 (1991) (reduction of a
disciplinary letter to an official discussion did not constitute abusive or erroneous action by the employing
establishment).
25

See J.M., Docket No. 16-0312 (issued June 22, 2016).

26

See Margaret S. Krzycki, 43 ECAB 496 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2016 is affirmed.
Issued: June 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

